IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00284-CV

          IN THE INTEREST OF A.J.M. AND A.R.M., CHILDREN


                          From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 80226D


                                      ORDER


        Appellee’s Motion to Extend Time to File Appellee’s Brief was filed on

November 18, 2015. In the motion, counsel asserts that he has not been able to retrieve

appellee’s file from appellee’s previous counsel who has died. The Court has been

informed that appellee may retrieve appellee’s file from:

                      The Law Offices of Gregory E. Wilhelm, P.C.
                                 508 South 9th Street
                               Midlothian, Texas 76065
                                    (972) 351-0041

        Accordingly, appellee’s motion is granted. Appellee’s brief is due January 22,

2016.

                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed December 3, 2015




In the Interest of A.J.M. and A.R.M., Children   Page 2